Citation Nr: 9907552	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-05 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating for shrapnel wounds, right foot 
and ankle, in excess of 10 percent, prior to March 25, 1997.

2.  Entitlement to an increased rating for shrapnel wounds, 
right foot and ankle, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
Hearings were held before a hearing officer at the RO in 
August 1993 and June 1994, and the hearing officer's related 
decisions were entered in December 1993 and July 1994, 
respectively.   

This case was last before the Board in November 1996, at 
which time it was remanded for further development.  
Following completion of the requested development, a rating 
decision entered in June 1998 increased the evaluation for 
the veteran's service-connected shrapnel wounds, right foot 
and ankle, from 10 percent disabling to 20 percent disabling 
(the latter evaluation effective from March 25, 1997), and a 
Supplemental Statement of the Case (SSOC) was mailed to the 
veteran in June 1998.  The SSOC included the veteran's claim 
for a TDIU, subsequent to which a related Substantive Appeal 
was timely submitted.  Therefore, the present appeal includes 
the veteran's claim for a TDIU.

Thereafter, the appeal was returned to the Board.




The first two issues listed on the title page will be 
addressed in the decision below.  The final two issues listed 
on the title page will be addressed in a remand appearing at 
the end of the decision.


FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
shrapnel wounds, right foot and ankle, prior to March 25, 
1997, included complaint of discomfort when standing for long 
durations, plantar flexion, relative to the right ankle, 
exhibited to 40 degrees, and no loss of musculature involving 
the right foot or ankle, productive, collectively, of no more 
than moderate overall disability. 

2.  Current manifestations of the veteran's service-connected 
shrapnel wounds, right foot and ankle, include plantar 
flexion, relative to the right ankle, exhibited to 10 
degrees, with slight loss of strength involving certain foot 
and ankle excursions, productive, collectively, of no more 
than moderately severe overall disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating for shrapnel wounds, right foot 
and ankle, in excess of 10 percent, prior to March 25, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45 and Part 4, Diagnostic Code 5310 
(1996); 62 Fed. Reg. 30,235-240 (June 3, 1997).  

2.  The criteria for an increased rating for shrapnel wounds, 
right foot and ankle, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect shrapnel wounds, right foot 
and ankle, for which the RO has assigned a 20 percent rating 
(with a 10 percent rating having been in effect through March 
24, 1997) under the provisions of Diagnostic Code 5310 of the 
Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected shrapnel wounds, right foot and 
ankle.  The Board has found nothing in the historical record 
which would lead it to conclude that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
such disability.  


I.  Rating for Shrapnel Wounds in Excess of 10 Percent, Prior 
to March 25, 1997

Pursuant to Diagnostic Code 5310, through July 2, 1997, a 10 
percent rating was warranted for "moderate" overall 
disability involving Muscle Group X; if such disability was 
"moderately severe" or "severe", ratings of 20 and 30 
percent, respectively, were warranted.  Effective July 3, 
1997, a 10 percent rating is warranted for "moderate" 
overall disability involving Muscle Group X, to include, 
however, the addition of the adductor hallucis and the 
changing of "flexor hallucis" to "flexor hallucis brevis"; 
if such disability (pertaining to, in the evidentiary context 
at issue, pertinent non-dorsal musculature) is "moderately 
severe" or "severe", ratings of 20 and 30 percent, 
respectively, are warranted.  See 62 Fed. Reg. 30,235-240 
(June 3, 1997).  

Service medical records reflect that, in February 1944, the 
veteran sustained a wound involving his right ankle as a 
result of the explosion of a mine.  He complained of a 
'burning' sensation and, apparently while hospitalized, an 
initial  X-ray examination was reported to be negative.  He 
was returned to duty the following month.  In May 1944, the 
veteran fell while climbing a hill.  In the course of the 
fall, the veteran's rifle discharged and he sustained a 
lacerating wound involving the web between his right first 
and second toes.  Treatment included debridement and 
cleansing of the wound.  Although the precise date is 
uncertain, service medical records reflect that the veteran's 
right ankle again became problematic, and he was re-
hospitalized for what is stated to have been "another 
month".  A repeat X-ray revealed findings including "a 
slight thickening over the right lateral malleolus" and a 
short leg cast was applied.  The right foot wound was noted 
to be healed in early July 1944.  In August 1944 (at which 
time recurrent right ankle strain was noted as a diagnosis), 
the veteran was discharged to duty.

Subsequent to service, when examined by VA in January 1947, 
the veteran indicated that his right ankle had bothered him 
"since discharge".  Specifically, he complained of 
experiencing 'ach[ing]' in the right ankle if he stood for up 
to four hours.  On physical examination, the veteran's gait 
was normal; his physical examination was otherwise 
"negative" and no shrapnel scar was visible.  Pertinent X-
ray examination revealed a metallic foreign body which was 
thought not to be clinically significant.  The related 
examination diagnosis implicated retained metallic body, 
right ankle.  Based on the foregoing, service connection was 
granted for penetrating wound, right ankle, in a rating 
decision entered in February 1947, at which time a 10 percent 
rating was assigned in accordance with the provisions of 
Diagnostic Code 5310.  A corrected rating decision, on which 
the veteran's pertinent disability was restated as "gunshot 
wound, right foot and ankle", was entered in September 1951, 
apparently in light of evidence which had not been considered 
in February 1947.  

In conjunction with his October 1992 reopened claim for an 
increased rating for his service-connected gunshot wound 
residuals involving his right foot and ankle, the veteran 
complains of swelling involving his right foot and ankle, 
worse in the ankle.  He also indicates that he experiences 
general discomfort in the ankle, with sharp pain on occasion.  
In this regard, when examined by VA in September 1993, the 
veteran elaborated that he could walk "up to five to ten 
blocks" before severe pain developed.  On physical 
examination, plantar flexion and dorsiflexion of the right 
ankle was exhibited to 40 and 5 degrees, respectively.  With 
respect to the right foot, the veteran was free of discomfort 
about the midfoot and forefoot.  X-ray examination of the 
right ankle revealed a metallic fragment as well as 
arthritis.

Thereafter, when examined by VA in June 1996, the veteran 
indicated that he was unable to walk a distance greater than 
two blocks.  On physical examination, no scar was visible on 
the veteran's right foot or ankle; the ankle was free of 
swelling, and there was "no tenderness" on either active or 
passive ankle motion.  On a separate (general medical) VA 
examination, also performed in June 1996, the veteran's gait 
was "quite steady".  His right foot and ankle were, in each 
instance, free of swelling and atrophy.  

In considering the veteran's claim for a rating for shrapnel 
wounds, right foot and ankle, in excess of 10 percent, prior 
to March 25, 1997, the Board is of the opinion, in light of 
the reasoning advanced hereinbelow, that the 10 percent 
rating which remained in effect for such service-connected 
disability through March 24, 1997, was fully appropriate.  In 
this regard, the Board observes, relative to the right ankle, 
that the ability exhibited by the veteran on the September 
1993 VA examination in demonstrating plantar flexion (to 40 
degrees) is representative of motion in such excursion which 
is only 5 degrees less than full.  See 38 C.F.R. § 4.70, 
Plate II (1998).  Even with the greater relative loss of 
dorsiflexion (exhibited to 5 degrees on the September 1993 VA 
examination), overall motion in the right ankle is clearly 
not more than moderately restricted, a degree of impairment 
commensurate with a 10 percent rating (in consideration of 
"moderate" disablement) in accordance with the provisions 
(in effect before and after July 3, 1997) of Diagnostic Code 
5310.  In addition, relative to the veteran's right foot, the 
Board would point out that the veteran's forefoot (the area 
in which he sustained the wound in 1944 in service) was free 
of any motion-related pain on the September 1993 VA 
examination.  Most significant, the report of the June 1996 
VA examination suggests that the veteran had lost no 
musculature (i.e., atrophy was not evident) involving either 
the foot or ankle.  Given the foregoing observations, then, 
overall disablement involving the veteran's right foot and 
ankle, for the duration at issue in this aspect of the 
appeal, was clearly not more than moderate.  Therefore, an 
evaluation for shrapnel wounds, right foot and ankle, in 
excess of 10 percent, prior to March 25, 1997, was not in 
order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the right foot and ankle, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds it noteworthy that, on the occasion of his 
September 1993 VA examination, the veteran was noted, when 
demonstrating motion in the right ankle, to experience only 
"mild" pain and crepitus.  Further, with bearing on loss of 
function and fatigability, while it is noted that the 
veteran's asserted ability relative to the distance he could 
walk was less on the June 1996 VA examination than that 
related on the September 1993 examination, his gait was 
'quite steady' on the latter occasion, notwithstanding, 
moreover, that he had experienced "a mild injury" involving 
the right foot the preceding year.  The foregoing 
considerations, in the Board's view, militate persuasively 
against the existence of sufficient impairment, relative to 
service-connected disablement involving the right foot and 
ankle, as to warrant the assignment of a higher disability 
rating predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45 
and Part 4, Diagnostic Code 5310.


II.  Increased Rating, Shrapnel Wounds, Currently 20 Percent 
Disabling

In a rating decision entered in June 1998, the RO, based on 
the report of the veteran's examination by VA on March 25, 
1997, increased the evaluation for his service-connected 
residuals of a gunshot wound involving the right foot and 
ankle from 10 percent disabling to 20 percent disabling, the 
latter rating being effective from March 25, 1997.  On the 
occasion of the March 1997 VA examination, the veteran 
related that his right ankle "g[ave] out" on walking long 
distances.  On physical examination, the veteran exhibited 
plantar flexion, relative to the right ankle, to 10 degrees.  
With respect to the right foot, "some hammertoes" were 
noted.

In considering the veteran's claim for an increased rating 
(i.e., in excess of 20 percent) for his service-connected 
residuals of shrapnel wounds, right foot and ankle, the Board 
is of the opinion, owing to the rationale advanced 
hereinbelow, that the 20 percent rating presently in effect 
is wholly appropriate.  In reaching such conclusion, the 
Board observes that, while plantar flexion relative to the 
right ankle (to 10 degrees on the March 1997 VA examination 
versus 40 degrees in September 1993) has deteriorated 
significantly over the last several years, the veteran was 
able to dorsiflex, on the March 1997 VA examination, to a 
point within 6 degrees "of obtaining a neutral position".  
While present motion relative to the right ankle, given the 
above-cited recent parameters of the two foregoing 
excursions, is probably moderately severe (at least with 
respect to plantar flexion) in degree, such level of 
impairment still only equates with that warranting a 20 
percent rating under Diagnostic Code 5310, the veteran's 
present (pertinent) evaluation.  Further, while the rating 
board in June 1998 cited loss of muscle strength (to include 
"4+/5" on right ankle dorsiflexion as well as extension of 
the great toe of the right foot) involving several excursions 
of the right foot and ankle as a basis to infer related 
muscle impairment, the cited strength measures (a number of 
which were "5/5", representative of unrestricted strength) 
are clearly not indicative of such loss of power as to infer, 
at most, more than moderately severe injury to the 
corresponding musculature.  Given the foregoing, then, and in 
the apparent absence of any clinical indicia which is 
independently indicative of the requisite 'severe' overall 
muscle injury necessary for the assignment of a 30 percent 
rating, the Board concludes that the veteran's currently 
assigned 20 percent rating for his service-connected 
residuals of shrapnel wounds, right foot and ankle, is 
proper.

In reaching the foregoing determination, the Board has 
considered the above-cited provisions of 38 C.F.R. §§ 4.40 
and 4.45, to particularly include that bearing on indication 
of loss of functional ability, within the purview of 
38 C.F.R. § 4.40.  However, the Board would point out that, 
although the VA examiner in March 1997 indicated that the 
veteran's assertion relative to experiencing right ankle pain 
when walking for long distances was "reasonable" (and the 
Board has no reason to dispute the same), it is of the view 
that the foregoing cannot be deemed sufficient to warrant the 
assignment of a higher disability rating predicated on either 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  In addition, such 
increased rating, as specifically predicated on weakened 
movement, is otherwise not deemed warranted in accordance 
with the related (provisional) aspect of 38 C.F.R. § 4.45, 
owing to the consideration that the veteran's pertinent 
strength (as cited above) is only slightly diminished 
overall.  The Board has also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of service-connected 
disablement, relative to the veteran's right ankle and foot, 
more closely approximate those required for a 30 percent 
rating than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45 and Part 4, Diagnostic Code 5310.


ORDER

A rating for shrapnel wounds, right foot and ankle, in excess 
of 10 percent, prior to March 25, 1997, is denied.

An increased rating for shrapnel wounds, right foot and 
ankle, currently rated as 20 percent disabling, is denied.


REMAND

With respect to the veteran's claim for an increased 
disability rating for PTSD, the Board observes that its 
directive relative to the accomplishment of pertinent 
examination by VA, in its November 1996 remand, specifically 
requested that the VA examiner "assign a score 
representative of the veteran's Global Assessment of 
Functioning". However, as was noted by the veteran's 
representative in an Informal Hearing Presentation (IHP) 
dated in February 1999, such score was not assigned in 
conjunction with the veteran's related VA examination 
performed in March 1997.  Given the foregoing, and because 
the Board is of the view that an updated VA psychiatric 
examination would otherwise be helpful before a related 
appellate adjudication is prepared, further development to 
facilitate the accomplishment of the same is specified below.

The Board further notes that, in the above-cited February 
1999 IHP, the veteran's representative, on the veteran's 
behalf, asserted a claim for secondary service connection for 
gastrointestinal disability.  Such claim, in view of the 
provisions of 38 C.F.R. § 4.16 (1998), is inextricably 
intertwined with the veteran's certified claim for a TDIU and 
must, therefore, be adjudicated before an appellate decision 
bearing on the TDIU claim is prepared.  Further development 
to facilitate such adjudication is, consequently, specified 
below.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified psychiatrist, if available, to 
determine the current severity of his 
service-connected PTSD.  Further, the 
examiner is specifically requested to 
assign a score representative of the 
veteran's service-connected PTSD-related 
Global Assessment of Functioning.  Any 
special diagnostic studies deemed 
necessary should be performed.  It is 
imperative that a copy of this remand, as 
well as the claims folder be made 
available to the examiner for review 
prior to the examination.  

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
(1) adjudicate the above-cited recently-
asserted claim for secondary service 
connection for gastrointestinal 
disability; (2) readjudicate the 
veteran's claim for an increased 
disability rating for PTSD; in 
readjudicating such claim, the RO should 
consider the revised criteria pertaining 
to the evaluation of mental disorders, 
38 C.F.R. Part 4 (effective November 7, 
1996), as well as the criteria in effect 
prior to November 7, 1996, rating the 
veteran under the criteria most favorable 
to him; and (3) readjudicate the 
veteran's claim for a TDIU. 

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, to include the RO's adjudication 
of the above-addressed claim for 
secondary service connection for 
gastrointestinal disability, both he and 
his representative should be provided 
with an appropriate Supplemental 
Statement of the Case.  The veteran 
should be provided appropriate notice of 
the requirements to perfect an appeal 
with respect to any issue(s) addressed 
therein which does not appear on the 
title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals





 

- 12 -


- 1 -


